PER CURIAM.
This interlocutory appeal is taken from an order denying appellant Jerry Witten-*217berg’s motion to dismiss and quash service of process. The plaintiff attempted to secure service upon this defendant pursuant to Fla.Stat. § 48.071. No other type of process was issued. The proof before the court demonstrates without issue that the defendant was not, at the time of the service of process, engaged in a business within this State. Therefore, the order appealed must be reversed and the cause remanded with directions to quash the attempt of service of process upon the appellant. Cf. Meiselman v. McKnight, Fla.App.1969, 226 So.2d 437.
Reversed and remanded.